                     Case 18-22063-GLT
doiloop signature verification: c
                                                           Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                                              Desc
                                                          Exhibit A - Agreement of Sale Page 1 of 15
    DocuSign Envelope ID: 329CF17F-E5F(M73A-aD3F-0905SFF15267
                                            STANDARD AGREEMENT FOR THE SALE OF REAL ESTATE                                                                                   ASR

                                                                                          PARTIES
             BUYER(S):401 Center LLC.                                                             SELLERfS): Natalie                 Cardiello BK Trustee



            BUYER'S MAILING ADDRESS:                                                              SELLER'S MAILING ADDRESS:
             410 Center St.                                                                       107 Huron Dr
             South Haven,HZ 49090                                                                 Carnegie PA 15106


                                                                                         PROPERTY
             ADDRESS (includincDoslal city) 7301 Butler Street
                                                                                                                                       ZIP 15206-1031
             in the municiDality of Plttsburah                                                                                . County of Alleqhenv
             in the School District of Pittsburah                                                                                     , in the Commonwealth of Pennsylvania.
             Tax ID #($): 0121-G-00052-0000-00                                                                                                                               and/or
             Identification (t.n.. Parcel     Lot. Block: Deed Book. Paee. Recordine Date):



                                                      BUYER'S RELATIONSHIP WITH PA LICENSED BROKER
            • No Business Relationship (Buyer is not represented by a broker)
             Broker rCompony) Berkshire Hathawav Home                                              Liccnseefs)(Name)Joe Yost
                              Services
             Company License # BB043060C                                                           Stale License# RS319015
             Company Address 5801 Forbos A.v*, Pittsburqh, pa                                      DirectPhone(s) (412)889-5965
                                    15217-1601.                                                    Cell Phone(s)  (412) 889-5965
             Company Phone (412)521-5500                                                           Email JoaYosteTbePrefarredRealty.con
             Company Fax                                                                           Licensee(s) is (check only one):
             Broker Is (check only one):                                                           B BuyerAgent(all companylicensees representBuyer)
             13 Buyer Agent (Broker represents Buyer only)                                         • BuyerAgentwith DesignatedAgency(only Licenscc(s)named
             • Dual Agent (See Dual and/or Designated Agent box below)                               above representBuyer)
                                                                                                   • DualAgent (See Dualand/or Designated Agent box below)
                                     • Transaction Licensee (Broker and Licensee(s) provide real estate services but do not represent Buyer)

                                                      SELLER'S RELATIONSHIP WITH PA LICENSED BROKER
             • No Business Relatlonsliip (Seller is not represented by a brolier)
             Broker (Company) Remax Select                                                         Licensee(s) (Name)Kevin Shaner


             Company License # RB063030C                                                           StatcLicense# RS228684
             Company Address 1761 Coldan Mllo Bwy, Honroevlllo, pa                                 DirectPhonc(s) (412)576-5689
                                    15146-2011                                                     CellPhonefs)      (412)576-5689
             Company Phone (724)933-6300                                                           Email          yourbomeaoldekovlnshanor.ooa
             Company Fax            (724) 519-2303                                                 Licensee(s) is (checkonly one):
             Brokeris (checkonly one):                                                             B SellerAgent(all companylicensees representSeller)
             Q Seller Agent(Broker represents Seller only)                                         • Seller Agent with Designated Agency(only Licensee(s) named
             • Dual Agent (See Dual and/or Designated Agent box below)                                 above represent Seller)
                                                                                                   • Dual Agent (See Dual and/or DesignatedAgenI box below)
                                     • Transaction Licensee (Broker and Licensee(s)provide real estate services but do not represent Seller)

                                                                    DUAL AND/OR DESIGNATED AGENCY
              A Broker is a Dual Agent when a Broker represents both Buyer and Seller in the same transaction. A Licensee is a Dual Agent when a
              Licensee represents Buyer and Seller in the same transaction. All of Broker's licensees are also Dual Agents UNLESS there ate separate
              Designated Agentsfor Buyerand Seller. If the same Licenseeis designated for Buyerand Scll«, the Licenseeis a Dual Agent.
              By signing this Aiyfcmcnt. Buyer and Seller each acknowledge having been previously informed of, and consented to, dual agency,
              if applicable.
            Buyerlaliitb:.                                                               ASR Pace t of 13                                              Seller InitiaU:.

                        Pennsylvania Association of Realtors*                                                    COrVRlCHT PENNSYLVANU ASSOCIATION OF REiC

           Bcfkihira lUllawty HcmeSmlni Ttu Prefared Rulty, 9401 McKnlgM RoadMititwih PA IS237                         PtHne: (4ID8B9-MS         Fk: «88-US-98<]             nOltMlaa
           JmYoO                                                        PndwxtwIUlUpFGnTiS by zloUglx 18070 FHIeenMia Rood, FiaMf.MKNgan 48026   xww rW iyi1« mm
                        Case 18-22063-GLT
dottoop signature verification: dt^pu*.' V<p/> zdh c s>ry
                                                                   Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                                 Desc
                                                                  Exhibit A - Agreement of Sale Page 2 of 15
    DocuSign Envelope ID: 34DES4F3-FB8A-4451-BA10-53B3C478104B




          1        1.   By this Agreement, dated October 17. 2018
          2             Seller hereby agrees to selland convey to Buyer, who agrees to purchase, the identified Property.
          3             PURCHASE PRICE AND DEPOSITS (4-14)
          4             (A)Purchase Price$$44,900.00
          5                ( Forty-Four Thousand. Nine Hundred
          6                                                                                                                           U.S. Dollars),to be paid by Buyer as follows:
          7                 I. Initial Deposit, within        days (S if not specified) of Execution Date,
          8                    ifnot includedwith this Agreement:                                                                                                        5,000.00
          9                 2. Additional Depositwithin                        days of the Execution Date:
          to                3.
          11                Remainingbalance will be paid at settlement.
          12            (B) All funds paid by Buyer, including deposits, wlU be paid by check, cashier's check or wired funds. All funds paid by Buyer
          13                within 30 days of settlement, including funds paid at settlement, will be by cashier's check or wired funds, but not by per
          14                sonal check.
                        Sp) Deposits, regardless ofthe form ofpayment, will be paid in U.S. Dollais to Broker for Seller Cunlcss otherwise slated here:
                            To BeHeld ByNatalie CardlclloBKTrustee                                                                                       ),
                            who will retain deposits in an escrow account in conformity with all applicable laws and regulations until consummation or ter
        iMr
        dot^^vertrted
                            mination of this Agreement. Only real estate brokers are required to hold deposits in accordance with Ihe rules and regulations of
                            the State Real Estate Commission. Checks tendered as d^sit monies may be held uncashed pending the execution of this
          20                Agreement
          21            SELLER ASSIST (If Applicable) (1-10)
          22            Seller will pay $                                               or                       %ofPurchase Price (Oifnot specified) toward
          23            Buyer's costs, as permitted by the mortgage lender, if any. Seller is only obligated to pay up to Ihe amount or percentage which is
          24            approved by mortgage lender;
          25 4.         SETTLEMENT AND POSSESSION (4-14)
          26            (A)Settlement Daleis.                       Movenber 16^ 2018                                    , orbefore ifBuyer and Seller agree.
          27            ^) Settlement will occur in the county where Ihe Property is located or in an adjacent county, during normal business hours, unless
          28                Buyerand Seller agree otherwise.
          29            (C)At time of settlement, Ihe following will be pro-rated on a daily basis between Buyer and Seller, reimbursing where applicable:
           30               currcnt taxes; rents; interest on mortgage assumptions; condominium fees and homeowner association fees; water and/or sewer
           31               fees, together with any other lienable municipal service fees. All charges will be prorated for Ihe period(s) covered. Seller will pay
           32               uptoand including thedate ofsettlement andBuyer will payforalldays following settlement, unless otherwise slated here:
           33
           34           (D) Forpurposesofproratingteal estate taxes,the 'periods covered" are as follows:
           35               1, Municipal taxbillsforall counties and municipalities in Pennsylvania are forthe period lirom January 1 to December 31.
           36               2. School tax bills for the Philadelphia, Pittsburgh and Scranton School Districts are for Ihe period from January 1 to December 31.
           37                    School lax bills for all other school districts are for the period &omJuly 1 to June 30.
           38           (E) Conveyance from Sellervrill be by feesimple deedof special warranty unless otherwise statedhere:
           39
           40           (F) Payment of transfer taxes willbe divided equally between BuyerandSeller unless otherwise stated here:
           41
           42           (O)Possession is to be delivered by deed, existing keys and physical possession to a vacant Property free of debris, with all structures
           43              broom-clean, at day and time of settlement, unless Seller, before signing this Agreement, has identified in writing that the Property
           44               is subject to a lease.
              45        (H)If Seller has identified in writing that the Property is subject to a lease, possession is to be delivered by deed, existing keys and
              46           assignment of existing leases for Ihe Property, together with security deposits and interest, if any, at day and time of settlement. Seller
              47           will not enter into any new leases, nor extend existing leases, for the Property without the written consent of Buyer. Buyer will
              48           acknowledge existing lease(s) by initialing Ihelease(s) at theexecution of thisAgreement, unless otherwise staUabin thisAgreement.
              49            • Tenant-Occupied Property Addendum (PAR Form TOP) Is attached and made part ofthisAgreei ent^r
              50         DATESmME IS OF THE ESSENCE (l-IO)                                                                       11/9/2018                  ^
              51         (A) Written acceptance ofall patties will be on or before:                                                                  ^
              52         (B) The Settlement Date and all other dates and times identified for the performance of any obligations of this                                      jue of the
              53             essence and are binding.
              54         (C) The Execution Date of this Agreement is Ihe dale when Buyer and Seller have indicated fiill accq>tance of this Agreement by sign
              55             ing and/or initialing it For purposes of this Agreement, the number of days wilt be counted from the Execution Date, excluding
              56             the day this Agreement was executed and including the last day of the time period. All changes to this Agreement should be Ini
              57             tialed and dated.
              58         (D)The Settlement Date is not extended by any other provision of this Agreement and may only be extended by mutual written agree
              59            ment of Ihe parties.
              «0         (E) Certain terms and time periods are pre-printed in this Agreement as a convenience to the Buyer and Seller. All pre-printcd terms
              61             and time periods are negotiable and may be changed by striking out the pre-printcd text and inserting different terms acceptable
              62             to all parties,exceptwhere restrictedby law.

                                    JSS
              63 BayerloUlilsi                                                                   ASRPageZofIS                                          8«Uerlaittals;_
                                                            ProduoodwHizlpFimiSbyzIpLogix 16070 FMaenMBo Road, Fra«)r,MlcMgiin4<026                                                   ilTcr Si
                                                                                                                                                                         doiloop vtrified
                     Case 18-22063-GLT
dotlcopsignatu^even^Ml^on:dt^pus•'^^p/^ /'j-hf '^vTy
                                                             Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                                  Desc
                                                            Exhibit A - Agreement of Sale Page 3 of 15
   OocuSIgnEnvelope ID:34DE54F3-FB8A-4451-8A10^3B3C478104B




       64      (. ZONING (4-14)
       65           Failure of this Agreement to contain the zoning classification (except in cases where the property {and each parcel thereof, if subdi-
       66           vidable) is zoned solely or primarily to permit single-family dwellings) will render this Agreement voidable at Buyer's option, and, if
       67           voided, any deposits tendered bythe Buyer will bereturned tothe Buyer without any requirement for court action.
       68           Zoolng Classification, as set forth in the loca] zoning ordinance: Rasdential
       69      7.   FIXTURES AND PERSONAL PROPERTY (9-lC)
       70           (A) INCLUDED in this sate, unless otherwise stated, are all existing items permanently installed m or on the Property, &ee of liens,
       71               and other items includmg plumbing; heating; gas fireplace logs; radiator covers; lighting fixtures (including chandeliers and ceil
       72               ing fans); pools, spas and hot tubs (including covers and cleaning equipment); electric animal fencing systems (excluding collars);
       73               garage door openers and transmitters; television antennas; mounting brackets and hardware for television and sound equipment;
       74               unpotted shrubbery, plantings and trees; smoke detectors and carbon monoxide dctcctors; sump pumps; storage sheds; fences;
       75               mailboxes; wall to wall carpeting; existing window screens, storm windows and scieen/stonn doors; window covering hardware
        76              (including rods and brackets), shades and blinds; awnings; central vacuum system (with attachments); built-in air conditioners;
        77               built-in appliances; the rang^oven; dishwashers; trash compactors; any remaining heating and cooking liiels stored on the
        78               Property at the time of settlement; and, if owne^ water treatment systems, propane tanks, satellite dishes and security systems.
        79               Unlessstatedotherwise,the following Items are includedin the sale, but not in the PurchasePrice:
        SO
        8!
        82          (B) The following items are LEASED (not owned by Seller). Contact the provider/vendor for more infotmalion (e.g., water treatment
        83              systems,propane tanks,satellitedishes and securitysystems):
        84          (C) EXCLUDED fixturesand items:
        85
        86     8.   MORTGAGE CONTINGENCY (M6)
        87          IS   WAIVED. This sale is NOT contingent on mortgage fmancing, although Buyer may obtain mortgage financing and/or the parties
        88               may include an appraisal contingency.
        89          U    ELECTED.
        90           A) This saleis contingent upon Buyerobtainingmortgage financing according to the following terms:
        91           First Mortgage on the Property                                                  Second Mortgage on the Property
        92           Loan Amount $                                                                   Loan Amount $
        9J           Minimum Term                        years                                       Minimum Tcnn                     years
        94           TypeofmortKaRe                                                  Tvpeofmorteaee
        95           For conventional loans, the Loan-To-Value (LTV) ratio is not to For conventional loans, the Loan-To-Value (LTV) ratio is not to
        96           exceed               %                                                           exceed                     %
        97           Morteaee lender Cash                                                             Morteaee lender
        98
        99           Interest rate                     %: however. Buyer aerecs to accci»t the Interest rate                         %; however. Buyer aerees to accept the
        100          interest rate as may be committed by the mortgage lender, not Interest rate as may be committed by the mortgage lender, not
        101          to exceed a maxunum interest rate of                       %.                    to exceed a maximum interest rate of                %.
        102          Discount points, loan origination, loan placement and other fees                 Discount points, loan origination, loan placement and other fees
        103          chargedby the lender as a percentageof Ae mortgageloan (exclud                   charged by the lender as a percentageof Uie mortgageloan (exclud
        104          ing any mortgage insurance premiums or VA funding fee) not to                    ing any mortgage insurance premiums or VA funding fee) not to
        105          exceed              % (0% if not specified)of the mortgage loan.                 excced              % (0% if not specified) ofthe mortgage loan.
        106         (B) Upon receiving documentation demonstrating lender's approval, whether conditional or outright, of Buyer's mortgage applica-
        107             tion(s) according to the terms set forth above. Buyer will promptly deliver a copy of the documentation to Seller, but in any case
         108             nolaterthan                                             .
         109             1. If Seller docs not receive a copy of the documentation demonstrating lender's conditional or outright approval of Buyer's mort
         110                gage application(s) by the date indicated above, Seller may terminate this Agreement by written notice to Buyer. Seller's right
         in                 to tenninate continues until Buyer delivers documentation demonstrating lender's conditional or outright approval of Buyer's
         112                mortgage application(s) to Seller. Until Seller terminates this Agreement pursuant to this Paragraph, Buyer must continue to
         113                makea good failheffort to obtainmortgagefinancing.
         114             2. Seller may terminate this Agreement by written notice to Buyer after the date indicated above if the documentation demon
         115                stratinglender's conditionalor outrightfq>proval of Buyer's mortgage application(s):
         116                a. Docs not satisfy the termsof Paragraph8(A),OR
         117                  b. Contains any condition not spocifi^ in this Agreement (e.g., Buyer must settle on another property, an appraisal must be
         118                         received by the lender, or the approval is not valid through the Settlement Date) that is not satisfied and/or removed in writ
         119                         ing by the mortgage lendei(s) within       7 DAYS after the date indicated in Paragraph8(B), or any extension thereof, other
         120                         than those conditions that are customarily satisfied at or near settlement (e.g., obtaining insurance, confirming employ
         121                         ment).
         122             3. If this Agreement is terminated pursuant to Paragraphs 8(BX1) or (2), or the mortgage loan(s) is not obtained for settlement,
         123                all deposit monies will be returned to Buyer according to the terms of Paragraph 26 and this Agreement will be VOID. Buyer
         124                will be responsible for any costs incurred by Buyer for any inspections or certifications obtained according to the terms of this
         125                Agreement, and any costs incurred by Buyer for (I) Title search, title insurance and/or mechanics' lien insurance, or any fee
         126                  rpr-eaaeeUation; (2) Flood insurance, fire insurance, hazard insurance, mine subsidence insurance, or any fee for cancellation;
         127


         128 Bnyer InldaU:                                                                ASR Page 3 or 13                                      ScUerlaltiab:
                                                   Pnduead with zIpFonne by zliiLoglx 16070 FIKaonMUaRoad, Fnuer, MkMgwi 4S02S                                                     ler St
                                                                                                                                                                doitoop verified
                      Case 18-22063-GLT
doiloop signature verificalion;(ii 1(1
                                zOMt Skiy
                                                             Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                               Desc
                                                            Exhibit A - Agreement of Sale Page 4 of 15
    DocuSian Envelope 10;340ES4F3-FB8A-44S1-BA10-53B3C478104B




         129         (C) The Loao-To-Value ratio (LTV) is used by lenders as one tool to help assess their poteotial risk of a mortgage loan. A particular
         130             LTV may benecessary to qualify for certain loans, or buyers might be required to pay additional fees if the LTV exceeds a specific
         131             level. The flppwis^il value of the Property may be used by lenders to determine the maximum amount of a mortgage loan. The
         132                appraised value is determined by an independent appraiser, subject to the mortgage lender's underwriter review, and may be higher
         133                or lowerlhan the PurchasePrice and/or marketpriceof the property.
         134         (D) The interest rate(s) and fee(s) provisions in Paragraph 8(A) are satisfied if the mortgage lender(s) gives Buyer          right to guarantee
         135             the interest rate(s) and fee(s) at or below themaximum levels stated. If lendet^s) gives Buyer the right to lock in the interest rate(s},
         136             Buyer will dosoat least           15      days before Settlement Date. Buyer gives Seller the right, atSeller's sole option and as pemiitted
         137             by law and the mortgage lenders), to contribute fmancially, without promise of reimbursement, to Buyer and/or the mortgage
         138                lendet(s) to makethe abovemortgage tenn(8) available to Buyer.
          139        (E) Within                 days (7 if not specified) from the Execution Date of this Agreement, Buyer will make a completed mortgage appli
          140               cation (including payment for and oidering of credit reports without delay) for the mortgage temis and to the mortgage lendcKs)
          141               identified in Paragraph 8(A), if any, otherwise to a responsible mortgage lender(s) of Buyer's choice. Broker for Buyer, if any,
          142               otherwise Broker for Seller, is authorized to conununlcate with the mortgage lettder(s) to assist in the mortgage loan process.
          143               Broker for Seller, if any, is permitted to contact the mortgage lendef(s) at any time to determine the status of the mortgage loan
          144               application.
          145         (F) Buyer will be In default of this Agreement if Buyer furnishes false Information to anyone concerning Buyer's financial and/or
          14«             employment status, fails to cooperate in good faith with processing the mortgage loan application (including payment for and
          147                oidering ofappraisal without delay), fails to lock in interest rate(s) as slated in Paragraph 8^), or otherwise causes the tender to
          148                reject, orrefillto approve orissue, amortgage loan commitment.
          149         (O) If the mor^ge lendei(s), or a property and casualty insurer providing insurance required by the mortgage lenders), requires
          150             repairs totheProperty, Buyer will, upon receiving therequirements, deliver acopy ofthe requirements toSeller. Within    5
          151             DAYS of receiving the copyof the lequirements. Seller will notify Buyer whether Seller will make the required repairs at Seller's
          152                expense.
          153                1. If Seller makes the required repairs to the satisfaction of the mortgage lender and/or insurer, Buyer accepts the Property and
          154                       agreesto the RELEASE in Paragraph 28 of thisAgreement.
          155                2.     If Sellerwillnot maketherequired repairs, or if Sellerfails to respond within the slated time, Buyerwill,within              5
          156                       DAYS,notify Seller ofBuyer's choice to;
          157                       a. Nfake the repairs/improvements at Buyer's expense, «vith pennission and access to the Property given by Seller, which will
          158                             not be unreasonablywithheld, OR
          159                       b. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the temis of
          160                             Paragraph 26 of this Agreement
          161                       If Buyer fa^ to respond within the time stated in Paragraph 8(G)(2) or fails to terminate thb Agreement by written notice to
          162                       Seller within that time. Buyer will accept the Property, make the required repairs/improvements at Buyei's expense and agree
          163                       todteRELEASE inParagraph 28of thisAgreement.
          164                                                                     FHAA'A, IF APPUCABLE
          165         (H) It is expressly agreed that notwithstanding any other provisions of this contract. Buyer will not be obligated to complete the pur
          166                chase of the Property described herein or to incur any penalty by forfeiture of earnest money deposits or otherwise unless Buyer
          167                has been given, in accordance with HUD/FHA or VA requirements, a written statement by the Federal Housing Commissioner,
          168                Veterans Administration, or a Direct Endoisement Lender setting forth the appraised value of the Property of not less than
          169                $                                              (the Purchase Pricc asstated inthis Agreement). Buyer will have the privilege and option of
          170                proceeding with consummation of the contract vrithout regard to the amount of the appraised valuation. The appraised valuation
          171                is arrived at to determine the maximum mortgage the Department of Housing and Uri>an Development will insure. HUD does
           172               not warrant the value nor the condition of the Property. Buyer should satisfy himself/herself that the price and condition of the
           173               Propertyare acceptable,
           174               Warning: Section 1010 of Title 18, U.S.C., Department of Housing and Urt>an Development and Federal Housing
           175               Administration Transactions, provides, "Whoever for the purpose of. . . influencing in any way the action of such Depaitment,
           176               makes, passes, utters or publishes any statement, knowing the same to be false shall be fined under this title or imprisoned not
           177               more thw two years, or both."
           178         (I) U.S. Department of Housing and Urban Development (HUD) NOTICE TO PURCHASERS: Bayer's Acknowledgement
           179             • Buyer has received the HUD Notice "For Your Protection: Get a Home inspection." Buyer underatands the importance of
           150                getting an independent home inspection and has thought about this before signing this Agreement. Buyer understands that
           151                     FHA will not pc^orm a home inspection nor guarantee the price orcondition ofthe Property.
           182         (J) CertiOcatioD We the undersigned, Sellei(s) and Buyei(s) party to this transaction each certify that the terms of this contract for
           183               purchase are true to the best of our knowledge and belief and that any other agreement entered into by any of these parties in
           184               connection with this transaction is attached to this Agreement

           185 9. CHANGE IN BUYER'S FINANCIAL STATUS (4-14)
           186         In the event of a changc in Buyer's financial status affecting Buyer's ability to purchase, Buyer shall promptly notify Seller and
           187         lendei(s) to whom the Buyer submitted a mortgage application, if any, inwriting. A change in fiWcial status includes, but is not lim-
           188         ited to, loss or a change in employment; foilure or loss of sale of Buyei's home; Buyei's having incurred a new financial obligation;
           189         entiy of a judgment against Buyer. Bayer onderstands that applying for and/or incurring an additional financial obligation may
           190         alTect Buyer's ability to purchase.

                                         JSS
           191 Buyer lottUli;                                                             ASRPage4ofl3                                     SeUer Inlliili:
                                                                                                                                                              11/01/1B

                                                      PnducadwHizlpFannSliyiliiUglx 18070 FUtomMto Road, FraMir.MleMBan4802S
                    Case 18-22063-GLT
dotloop signature veritoticn:(!!:B iivMp'i .''.nE ' i-'y
                                                                Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                                       Desc
                                                               Exhibit A - Agreement of Sale Page 5 of 15
   OocuSignEnvelopeID: 340E54F3-FB8A-4451-BA10-S3B3C478104B




        192    10. SELLER REPRESENTATIONS (4-14)
        193        (A) Status of Water
        194               Seller represents that the Property is servedby:
        195              19 Public Water •                 Coimnunity Water     •    On-site Water •          None •
        196        (B) SUtus of Sewer
        197               I. Sellerrepresents thatthe Propcity is served by:
        I9S                    ^     PubUcSewer                         •     Comtnunily Sewage Disposal System •               Ten-Acre Permit Exemption (see Sewage Notice 2)
        199                   •      Individual On-lot SewageDisposalSystem(see SewageNotice 1)                            •    HoldingTank (see SewageNotice3)
        200                   •      Individual On-lot Sewage Disposal System inProximity toWell (see Sewage Notice I; seeSewage Notice 4, ifapplicable)
        201                   •      None (see Sewage Notice I) • None Available/Permit Limitations inEffect (see Sewage Notice S)
        202                   •
        203               2. Notices Pursuant to the PenDsylvanla Sewage Facilities Act
        204                    Notice 1: Tbere Is do currently existing community sewage system available for tbe subject property. Section 7 of the
        205                    Pennsylvania Sewage Facilities Act provides that no person shall install, consbvct, request bid proposals for construction, alter,
        206                    repair or occupy any building or structure for which an individual sewage system is to be installed, without first obtaining a
        207                    permit. Buyer is advised by this notice that, before signing this Agreement, Buyer should contact the local agency charged with
        208                    administering the Act to determine tbe procedure and requirements for obtaining a pcnnit for an individual sewage system. The
        209                    local agency charged with administering the Act will be the municipality where the Property is located or that municipality
        210                    working cooperatively with others.
        211                    Notice2; Tbls Property Is serviced by an Individual sewage system installed under the ten-acre permit exemption provisions
        212                    of Section 7 of the Pennsylvania Sewage Facilities Act. (Section 7 provides that a permit maynot be required before installing,
        213                    constructing, awarding a contract forconstruction, altering, repairing or connecting to an individual sewage system where a tcn-acre
        214                    parcelor lot is subdivided &om a patent tractafterJanuary 10,1987). Buyeris advisedtliatsoilsand site testingwere not conducted
        215                    and that, shouldthe system malfunction, the ownerof the Property or properties servicedby the systemat the time of a malfunction
         216                   maybe held liable for any contamination, pollution,publichealthhazardor nuisancewhichoccursas a result.
         217                   Notice 3; This Property is serviced by a holding tank (permanent or temporary) to which sewage Is conveyed by a water
         218                   carrying system and which is designed and constructed to facilitate ultimate disposal of the sewage at another site.
         219                   Pursuant to the Pennsylvania Sewage Facilities Act, Seller must provide a histoiy of the annual cost of maintaining the tank
         220                      fh>m tbe date ofitsinstalbtion orDecember 14,1995, whichever b 1^.
         221                      Notice 4: An individual sewage system has been Installed at an isolation disUnce from a well that is less than the dis
         222                      tance specified by regulation. The regulations at 25 Pa. Code §73.13 pertaining to minimum horizontal isolation distances
         223                      provide guidance. Subsection (b) of §73.13 states that the minimum horizontal isolation distance between an individual water
         224                      supply or water supply system suction line and treatment tanks shall be SO feet. Subsection (c) of §73.13 slates that the hori
         225                      zontal isolation distance between the individual water supply or water supply system suction line and the perimeter of the
         226                      absorption area shall be ICQ feet.
         227                      Notice S: Thb lot is within an area in which permit limitations are in effect and is subject to those limitations. Sewage facilities
         228                      are not available for this lot and constnictionofa structureto be servedby sewage facilitiesmaynot begin untilthe municipality com
         229                      pletesa majorplanning requirement pursuantto the Pennsylvania Sewage Facilities Act and regulations promulgated thereunder.
         230        (C) Historic Preservation
         231              Sellerisnotawareof historic preservation restrictions regarding theProperty unless otherwise stated here:
         232
         233        (D) Land Use Restrictions
         234               1. •     Property, or a portion of it, is subject to land use restrictions and may be preferentially assessed for tax purposes under the
         235                        following Act(s)(see Notices Regarding I^d Use Restrictions below):
         236                        • Agricultural Area SecurityLaw (Right-to-Farm Act; Act 43 of 1981;3 P.S. § 901 el seq.)
         237                        • Farmlandand Forest Land Assessment Act (Cleanand GreenProgram;Act 319 of 1974;72 P.S. § S490.I et seq.)
         238                        • OpenSpaceAct (Act442 of 1967;32 P.S. § SOOi et seq.)
         239                        • Conservation ReserveProgram (16 U.S.C.§ 3831et seq.)
         240                        • Other
         241               2. Notices Regarding Land Use Restrictions
         242                  a      Pennsylvania Rlght-To-Fann Act: The property you are buying maybe located in an area where agricultural operations
         243                         take place. Pennsylvania protects agricultural resources for the production of food and agricultural products. The law limits
         244                         circumstanceswhere normal agricultural operations may be subject to nuisance lawsuits or restrictiveordinances.
         245                  b. Clean and Green Program: Piopefties enrolled in the Clean and Green Program receive preferential property tax assess
         24«                     ment Buyer and Seller have been advised of the need to contact the County Tax Assessment Oflice before the execution
         247                     of this Agreement to determine the property tax implications that will or may result from the sale of the Property, or that
         248                     mayresult in the futureas a resultof any changein use ofthe Property or the land from which it is beingseparated.
         249                  c. Open Space Act: This Act enables counties to enter into covenants with owners of land designated as farm, forest, water
         250                     supply, or open space land on an adopted municipal, county or regional plan for the purpose of preserving the land as open
         251                     space. A covenant between the owner and county is binding upon any Buyer of the Property during the period of time that
         252                     the covenant is in effect (5 or 10 years). Covenants automatically renew at the end of the covenant period unless specific
         253                     termination notice procedures are followed. Buyer has been advised of the need to detecmine the restrictions that will apply
         254                     from the sale of the Property to Buyer and the property tax implications that will or may result from a change in use of the
         255                         Property, or any portion of it Buyer is further advised to deteimine the term ofany covenant now in cfTect.
                                    -OS



         256 Buyer Inltla i:      JSS                                                         ASRP*eeSofl3                                                Seller InlUaU:.
                                                       Praducod    zIpFonnS by ZtpLogta IMrO Rttson MtloRood, Fiaser, MIcMoan48028   wwvu.TlnlBolicceni                        erst
                     Case 18-22063-GLT
dMloop signature verification: i'.'c uyy.rw /D'ir -'jf:,
                                                                   Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                             Desc
                                                                  Exhibit A - Agreement of Sale Page 6 of 15
    DocuSign Envelope ID: 34DE54F3-FB8A-4451-BA10-53B3C478104B




        237                     d. Conservation Reserve (Enhancement) Program: Properties enrolled in the Conservation Reserve Program or CR^ are
        2J8                        environmentally-sensitive areas, the owners of which reccive compensation in exchange for an agreement to maintain the
        2J9                        land in its nahiral slate. Contracts last from 10 to 15 years and cany penalties to Seller if terminated early by Buyer. Buyer
        260                        has been advised of the need to determine the restrictions on development of the Property and the term of any contract now
        261                        ineffect. Selleris advised to determine the financial implications tliatwillor mayresult from thesaleof the Property.
        262         (E) Real Estate Seller Disclosure Law
        263               Generally, the Real Estate Seller Disclosure Law requires tliat before an agreement of sale is signed, the seller in a residential real
        264               estate transfer must make certain disclosures regarding the property to potential buyers in a foim defined by the law. A residen
        265               tial real estate transfer is defmed as a sale, exchange, installment sales contract, lease with an option to buy, grant or other h^nsfer
        266               of an interest in real properly where NOT LESS THAN ONE AND NOT MORE THAN FOUR RESIDENTIAL DWELLING
         267              UNITS are involved. Disclosures for condominiums and cooperatives are limited to the seller's particular unit(s). Disclosures
         268              regarding common areas or facilities are not required, as those elements are already addressed in the laws that govern the resale
         269            ofcondominium and cooperative interests.
         270        (F) Public and/or Private Assessments
         271               1. Seller represents that, as of the date Seller signed this Agreement, no public improvement, condominium or homeowner asso
         272                     ciation assessments have been made against the Property which remain unpaid, and that no notice by any government or public
         273                     authority (excluding assessed value) has been served upon Seller or anyone on Seller's behalf, including notices relating to vio
         274                     lations ofzoning, housing, building, safety or fire or^ances that remain uncotrectcd, and thai Seller knows of no condition
         275                     diatwouldconstihitea violationofany such ordinances that remainunconected, unlessodierwisespecifiedhere:
         276
         277               2. Seller knows of no other potential notices (including violations) and/or assessments except as follows:
         278
         279        (G) Highway Occupancy Permit
         280               Access toa public road may require issuance of a highway occupancy permit fn>m theDepartment ofTransportation.
         281    11. WAIVER OF CONTINGENCIES (9-05)
         282        If this Agreement is contingent on Buyer's right to inspect and/or repair the Property, or to verify insurability, environmental conditions,
         283        boundaries, certiflcations, zoning classification or use, or any other information regarding the Property, Buyer's failure to exercise
         284        any of Buyer's options within the times set forth In this agreement is a Waiver of that contingency and Buyer accepts the
         285        Property and agrees to the release In Paragraph 28 of this agreement.
         286 12. BUYER'S DUE DILIGENCEm^ISPECTIONS (9-16)
         287        (A) Rights and Responsibliities
         288               1. Seller will provide access to insurers' reprcsenlatives and, as may be required by this Agreement or by mortgage lendci(s), to
         289                  surveyors, municipal officials, appraisers andinspectors. Allparties and theirreal estatelicensee(s) mayattend anyinspections.
         290               2. Buyer may make two pre-settlement walk-through inspections of the Property. Buyer's right to these inspections is not waived
         291                     by any other provision ofthis Agreement.
         292                Seller wiii have heating and all utilities (including fuei(s))on for all inspections/appraisals.
                           3.
         293                All inspectors, including homeinspectors, arcauthorized by Buyerto provide a copyof any inspection Reportto Brokerfor Buyer.
                           4.
         294                Sellerhas the right, upon request, to receive a free copy of any Inspection Report &om the party for whom il was prepared. Unless
                           5.
         295                otherwisestated. Seller docs not have the right to receive a copy of any lender's appraisalreport.
         296        (B) Buyer waives or elects at Buyer's expense to have the following inspections, certifications, and investigations (referred to as
         297            "Inspection" or "Inspections") performed by professional contractors, home inspectors, engineers, architects and other properly
         298            licensed or otherwise qualified professionals. All inspections shall be non-invasive, unless otherwise agreed in writing. If the same
         299            inspector is inspecting more than one system, the inspector must comply with the Home Inspection Law. (See Paragraph 12(D) for
         300             Notices Regarding Property and Environmental Inspections)
         301         (C) For elected Inspection(s), Buyer will, within tite Contingency Period stated in Paragraph 13(A), complete Inspections, obtain any
         302               Inspection Reports or results (referred to as "Report" or "Reports"), and accept Ihc Property, terminate this Agreement, or submit a
         303               writtencoiTcctivc proposalto Seller, accordingto the terms of Paragraph 13(B).
         304                     Home/Property Inspections and Environmental Hazards (mold, etc.)
         305        Elected        Buyer may conduct an inspection ofttie Property's structural components; roof; exterior windows and exterio J^i^ived
         306                       doors; exterior building material, fascia, gutters and downspouts; swimming pools, hot mbs and spas; appliancesi,__Z^_
         307                       electrical systems; interior and exterior plumbing; public sewer systems; heating and cooling systems; water
         308                       penetration; electromagnetic fields; wetlands and flood plain delineation; structure square footage; mold and other
          309                      environmental hazards (e.g., fungi, indoor air quality, asbestos, underground storage tanks, etc.); and any other
          310                      items Buyer may select If Buyer elects to have a home inspection of the Property, as defined in the Home
          311                      Inspection Law, the home inspection must be performed by a full member in good standing of a national home
          312                      inspection association, or a person supervised by a fiill member of a national home inspection association, in
          313                      accordance with the ethical standardsand code of conductor practiceof that association, or by a properly licensed
          314                      or registeredengineeror architect (Sec Notices Regarding Property& Environmental Inspections)
          315                      Wood Infestation
          316       Elected        Buyer may obtain a written "Wood-Destroying Insect Infestation Inspection Report" from an inspector certified as a
          317                      wood-destroying pests pesticide applicator and will deliver it and all supporting documents and drawings provided
          318                      by the inspector to Seller. The Rc^rtistobe made satisfactoiy to and in compliance with applicable laws, mortgage
          319                      lenderraquirements, and/or Federal Insuringand Guaranteeing Agency requirements. The Inspection is to be limited
          320                      t;i.^|padily-visible and accessible areas of all struchires on the Property, except fences. If tiie Inspection reveals
                                       JSS
          321 Buyer InlliaU:           ..                                                            ASR Page 6 of 13                         Seller Initials:
                                                           Pioducad wllh zipFomiS by zipLogix 18070 riltsan MitaRood. Fiasor, MIcMgan 48026
                     Case 18-22063-GLT
dotloop signature verification: i:IMp..)':/MpxK-7ni iC-SHv
                                                                 Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                           Desc
                                                                Exhibit A - Agreement of Sale Page 7 of 15
    DocuSign Envelope ID; 34DE54F3-FB8A-4451-BA10-53B3C478104B




        322                       active infestation(s), Buyer, at Buyer's expense, may obtain a Proposal from a wood-destroying pests pesticide appli
        323                       cator totreat the Property. Ifthe Inspection reveals damage from active orprevious infestation(s), Buyer may obtain
        324                       a written Report &om a professional contractor, home inspector or structural engineer that is limited to structural
        325                       damage to theProperty caused bywood-destroying organisms anda Proposal torepair theProperty.
        326                       Deeds, Restrictions and Zoning
        327        Elected        Buyer may investigate easements, deed and userestrictions (including anyhistoric preservation restrictions or ordl         J^^ivcd
        328 .                   . nances) that apply to theProperty and review local zoning ordinances. Buyer may verify that the present useof th(
        329                       Property (such as in-law quarters, apartments, home ofGcc, day care, commercial or recreational vehicle parking is
        330                       permitted andmayelectto make theAgreement contingent upon an anticipated use. Present use:
        331
                                                                                                                                                             -OS
        332                       Water Service
        333        Elected       Buyer may obtain an Inspection ofthe quality and quantity ofthe water system from aproperly licensed orothcrwi !eJ^^aived
        334                     .qualified water/well testing company. Ifand as required by the inspection company. Seller, at Seller's expense, ^IT
        335                       locate and provide accessto the on-site (or individual) water system. Sellerwillrestore the Proper^ to its previous
        336                       condition, at Seller's expense, prior to settlement
        337                       Radon                                                                                                                ^     -03

        338        Elected        Buyer may obtain aradon test ofthe Property from acertified inspector. The U.S. Environmental Protection Agen( yJ^^aived
        339                     . (EPA) advises corrective action ifthe average annual exposure to radon is equal to orhigher than0.02 working levels
        340                       or4 picoCuries/liter (4pCi/L). Radon is a natural, radioactive gas that isproduced in theground bythenormal decay
        341                       of uranium and radium. Studies indicate that extended exposure to high levelsof radon gas can increase the risk of
         342                      lungcancer. Radon can find its wayintoanyair-space andcan penneate a sbiicture. If a house hasa radon problem,
         343                      it usually can be cured by increased ventilation and/orby preventing radon entry. Any person who tests, mitigates
         344                      or safeguards a building for radon in Pennsylvania must becertified by the Department of Environmental Protection.
         345                      Information about radon and about certified testing or mitigation firms is available through Department of
         346                      Environmental Protection, Bureau of Radiation Protectioo, 13th Floor, Rachel Carson State Office Building, P.O.
         347                      Box8469,Harrisburg, PA I710S-8469. (800)23RADON or (717)783-3594. www.epa.gov
         348                       Oo-lot Sewage (If Applicable)                                                                                             —os
         349       Elected        Buyer may obtain an Inspection of the individual on-lot sewage disposal system from a qualified, professiona                 t^U^ved
         350                     . inspector. Ifand as required by the inspection company. Seller,at Seller's expense, willlocate,provide accessto,ant
         351                       empty the individual on-lot sewage disposal system. Seller will restore the Property to its previous condition, at
         352                      Seller's expense, prior to settlement See Paragraph 13(C) for more information regarding the Individual On-lot
         353                      Sewage Inspection Contingency.
         354                      Property and Flood Insurance
         355       Elected         Buyer maydetermine the insurability of the Property by making application for property andcasualty insurance
         356                       the Property toa responsible insurer. Broker for Buyer, ifany, otherwise Brokerfor Seller, may communicate with (lie'
         357                       insurer to assistin the insurance process, if the Property is located in a specially-designated flood zone.Buyermay
         358                       be required to carry flood insurance atBuyer's expense, which may ne^ to be ordered 14 days ormore prior to
         359                       Settlement Date. Revised flood maps and changes to Federal law maysubstantially increase future flood insurance
         360                       premiums or require insurance for formerly exempt properties. Buyer should consuh with oneor more flood insur
         361                       ance agents regaling the need for flood insurance and possible premium increases.
         362                       Properly Boundaries                                                                                                         -OS

         363       Elected         Buyer may engage the services of a surveyor, title abstractor, or other qualified professional to assess the legal          5§ved
         364                       description, certainty and location of boundaries and/or quantum of land. Mostsellers havenot hadthe Property sur-
         365                       veyed as it is not a requirement of property transfer in Pennsylvania, Any fcnccs, hedges, walls and othernatural or
         366                       constructed barriers mayor maynotrepresent thetrueboundary linesof theProperty. Anynumerical representations
         367                       of size of property are approximationsonly and may be inaccurate.
         368                       Lead-Based Paint Hazards (For Properties built prior to 1978 only)
         369        Elected        Before Buyer is obligated to purchase a residential dwelling builtprior to 1978, Buyerhas the option to conduct a
         370                     . risk assessment and/orinspection of the Property for the presence of Icad-basctl paintand/orlead-based paint haz
         371                       ards. Regardless of whether this inspection is clectcd or waived, tiic Residential Lead-Based Paint Hazard
         372                       Reduction Act requires a seller of property built prior to 1978 to provide the Buyer with an EPA-approved
         373                       lead hazards Information pamphlet titled "Protect Your Family from Lead In Your Home," along with a sep
         374                       arate form, attached to this Agreement, disclosing Seller's knowledge of lead-based paint hazards and any
         375                       lead-based paint records regarding the Property.
         376                       Other
         377        Elected                                                                                                                                        Waived
         378
         379
         380         The Inspectionselected above do not apply to the following existing conditions and/or items:
         381
         382
          383        (D) Notices Regarding Property & Environmental Inspections
         384                1. Exterior Building Materials; Poor or improper installation of exterior building materials may result in moisture penetrating
         385                   the sur^e ofa structure where itmay cause mold and damage tothe building's frame.

          386 Buyer Initials:
                                   Iss                                                          ASR Page 7 of 13                         Seller Initials:.
                                                         PnKlucgdvitthzipFcniiSbyzIplogb 16070 FIRaan MUa Road. Fissar, Michigan4B026
                    Case 18-22063-GLT
dotloop signature verincationiiitip us/Mp/K zonE SJ'Jy
                                                           Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                                Desc
                                                          Exhibit A - Agreement of Sale Page 8 of 15
   DocuSIgn Envelope ID: 34DES4F3-FB8A-4451-BA10-53B3C478104B




        387             2. Asbestos: Asbestos is linked with several adveise health effects, includingvarious foims of canccr.
        388             3. Environmental Hazards: The U.S. Environmental Piotection Agency has a list of hazardous substances, the use and disposal
        389                of which are icstricted by law. Generally, if hazardous substances are found on a property, it is Ihe property owner's responsi-
        390                 bilityto disposeof them properly.
        391             4. Wetlands: Wetlands ara protected by the federal and state governments. Buyer may wish to hire an environmental engineer to
        392                 investigate whether Ihe Property is located in a wetlands area to determine if permits for plans to build, improve or develop Ihe
        393                property would beaffectcd ordenied because ofitslocation ioa wetlands area.
        394             S. Mold, Fungi and Indoor Air Quality: Indoor mold contamination and the inhalation of bioaerosols (bacteria, mold spores,
        395                 pollenand vinises) have been associatedwith allergicresponses.
        396             6. Addltioaal Information: Inquiries or requests for more infoimation about asbestos and other hazardous substances can be
        397                directed to the U.S. Environmental Protection Agency, Ariel Rios Building, 1200 Pennsylvania Ave., N.W., Washington, D.C.
        398                 20460, (202) 272-0167, and/or the Department of Health, Commonwealth of Pennsylvania, Division of Environmental Health,
        399                 Hanisburg, PA 17120. Infonnation about indoor air quality issues is available through the Pennsylvania Department of Health
        400                 and may be obtained by contacting Health & Welfare Building, 8lh Floor West, 625 Porster St., Harrisburg, PA 17120, or by
        401                 calling l-877'724-32S8.
        402 13. INSPECTION CONTINGENCY (4-14)
        403        (A) The Contingency Period is                     days (10 if not specified) from the Execution Dale of this Agreement for each Inspection elected
        404              in Paragraph 12(C).
        405        (B) Except as stated in Paragraph 13(C), if the result of any Inspection elected in Paragraph 12(Q is unsatisfactory to Buyer, Buyer
        406              will, within the stated Contingency Period:
        407              1. Accept Ihe Property with the information stated inIhe Report(s) and agree to Ihe RELEASE inParagraph 28 of this Agreement, OR
        408              2. Terminate this Agreement by written notice to Seller, with all deposit monies relumed to Buyer according to the terms of
        409                   Paragraph 26 of dtis Agreement, OR
        410              3. Presentthe Report(i) toSeUer witha WrittenCorrective Proposal CPropoul") listing corrections and/orcreditsdesiredbyBuyer.
        411                   The Proposal may, but is not required to,include thename(s) of a properly licensed or qualified professional(s) to perform Ihe cor-
        412                   rectlons requested in theProposal, provisions for payment, including retesis, and a projected date forcompletion of thecorrections.
        413                   Buyer agrees that Seller will not be held liable for corrections &at do notcomply with mortgage lender or governmental require-
        414                   meats if performed ina workmanliice manner according totheleims ofBuyer's Proposal.
        415                   a. Following the end ofthe Contingency Period, Buyer and Seller will have                   days (5ifnot specified) for a Negotiation
        416                      Period.
        417                      (I) During the Negotiation Period, Seller will either agree to satisfy all the terms of Buyer's Proposal or negotiate, by written
        418                           or verbal communication, another mutually acceptable written agreement, providing for any repairs or improvements to
        419                          theProperty and/or anycredit toBuyer at settlement, asacceptable to Ihemoitgage lender, ifany.
        420                      (2) If Seller agrees to satisfy all the terms of Buyer's Proposal, or Buyer and Seller enter into another mutually acceptable
        421                          written agreement, Buyer accepts the Property and agrees to ihe RELEASE in Paragraph 28 of this Agreement and the
        422                           Negotiation Period ends.
        423                   b. If no mutually acceptable written agreement is reached, or if Seller fails to respond, during the Negotiation Period, within
        424                               days (2ifnotspecified) following theendoftheNegotiation Period, Buyer will:
        425                      (I) Accept the Property with the information slated in the Report(s) and agree to the RELEASE in Paragraph 28 of this
         426                           Agreement, OR
        427                       (2) Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the terms
         428                           of Paragraph 26 of Uiis Agjeement.
         429                  If Buyer and Seller do not reach a mutually acceptable written agreement, and Buyer does not terminate this
         430                  Agrconent by written notice to Seller within the time allotted in Paragraph 13(BX3)(b), Buyer will accept the Property
         431                  and agree to the RELEASE In Paragraph 28 of this Agreement Ongoing negotiations do not automatically estend the
         432                  N^otlatlon Period.
         433       (Q Ifa Report reveals theneed toexpand orreplace Ihe cxbting individual on-lot sewage disposal system. Seller may, within
         434          days (2S if not specified) of receiving the Report, submit a Proposal to Buyer. The Proposal will include, but not be limited to, the
         435          name of the company to perform the expansion or replacement; provisions for payment, including retests; and a projected comple-
         436          tion date forcorrective meas ures. Within       5       DAYS of receiving Seller's Proposal, orIfno Proposal is provided within the
         437              stated time, Buyerwillnotify Sellerin writingof Buyer'schoice to:
         438              1. Agtee to the terms of the Proposal, acceptthe Property andagreeto the RELEASE in Paragraph 28 of thisAgreement, OR
         439              2. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to die terms of
         440                   Paragraph 26 ofthis Agreement, OR
         441              3. Accept theProperty andtheexisting system andagree to the RELEASE in Paragraph 28of this Agreement. If required by anymort-
         442                 gage lender and/orany governmental authority. Buyerwill conect the defects beforesettlement or within the time required by the
         443                   moitgage lender andA>r governmental aulhori^, atBuyer's sole expense, with permission and access to the Property given by Seller,
         444                  which maynot be unreasonably withheld. If SellerdeniesBuyerpermission and/oraccessto correctthe defects. Buyer
         445                  may, within     5      DAYSofSeller's denial,lenninatethis Agreement by written noticeto Seller,wilh all depositmoniesreturned
         446                  to Buyer according to the terms of Paragraph 26 ofthis Agreement
         447              if Buyer fails to respond within the time stated in Paragraph 13(C) or falls to terminate Ihis Agreement by written notice to
         448              Sellerwilhinthat time.Buyer will accept the Property and agree to the RELEASEin Paragraph28 of this Agreement
         449 14. REAL ESTATE TAXES AND ASSESSED VALUE (4-14)
         450        In PennsVlvat^Ljaxing authorities (school districts and municipalities) and property owners may appeal the assessed value of a prop-

         451 BoycrlDittab:                                                             ASK Page 8 ef 13                                   Seller InltitU:
                                                                                                                                                             '"Pi"*
                                                     ProdueadwUiUpFomiebyilploglii 16070ntomMtoRoad,Fraim,Mehlgan4e026 ttMtUicUigbLEgoi
                     Case 18-22063-GLT
dotloop signature verification; d[lp.us.'Mp/( -iJDHE ikTy
                                                               Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                            Desc
                                                              Exhibit A - Agreement of Sale Page 9 of 15
    DocuSign Envelope ID:34DE54F^FBBA-4451-BA10-53B3C478104B




        432         eity at the time of sale, or at any time thereafter. A successfiil appeal by a taxing authority may result in a higher assessed value for the
        453         property and an increase in property taxes. Also, periodic county-wide property reassessments may change the assessed value of the
        454         proper^ andresult in a change in property tax.
        455 IS. NOTICES. ASSESSMENTS AND MUNICIPAL REQUIREMENTS (4-14)
         456        (A) In the event any notices of public and/or private assessments as described in Paragraph lOCEO (excluding assessed value) are
         457            received afterSellerhassigned thisAgreement and before settlement, Seller willwithin     5 DAYS of receiving the notices and/or
         458            assessments provide a copyof thenotices and/or assessments toBuyer andwillnotify Buyer in writing thatSeller will:
         459            1. Fully comply with the noticcs and/or assessments, at Seller's expense, before settlement. If Seller fully complies with the
         460                  notices and/or assessments. Buyer accepts the Property and agrees to (he RELEASE in Pangraph 28 of this Agreement, OR
         461               2. Not comply with the notices and/or assessments. If Seller chooses not to comply with the notices and/or assessments, or falls
         462                  withinthe stated time to notUyBayer whether Sellerwillcomply, Buyerwillnotify Sellerin writing within        5        DAYS
         463                    that Buyer will:
         464                    a. Comply with the notices and/or assessments at Buyer's expense, accept the Property, and agree to the RELEASE in
         465                         Paragraph 28 ofthis Agreement, OR
         466                    b. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer aceordbg to the terms of
         467                         Paragraph 26 of this Agreement.
         468                    If Bayer fails to respond within the time stated in Paragraph IS(A)(2) or fails to terminate thisAgreement by written notice to
         469                    Seller withinthattime.Buyer willacceptthe Property andagree to the RELEASE in Paragraph 28 of thisAgreement.
         470        (B) Ifrequited by law, within                 30 DAYS fiom the l^ecution Date ofthis Agreement, but in no case later than        1^ DAYS prior to
         471               Settlement Date, Seller will order at Seller's expense a certification from the appropriate municipal departmenl(s) disclosing notice
         472               of any unconvcted violations of zoning, housing, building, safety or fire ordinances and/or a certificate permitting occupancy of the
         473               Proper^. If Buyer receives a notice of any required lepairs/iroprovements. Buyer will promptly delivera copy of the notice to Seller.
         474               1. Within         5      DAYSofreceivingnotice fromtt>e municipality that repairs/improvements are required.Seller will delivera copy
         475                   of (henotice to Buyer and notify Buyerin writing that Seller will:
         476                   a. Make the required repairs/improvements to the satisfaction of the municipality. If Seller makes the required repairs/improve-
         477                        mcnts.Buyeracceptsthe Property and agreesto the RELEASE in Paragraph 28 of this Agreement, OR
         478                   b. Not make the required repaiis/improvements. If Seller chooses not to make the required repairs/improvements, Buyer will
         479                        notify Seller in writing within     5    DAYS that Buyerwill:
         480                        (1) Make the repairs/improvements at Buyer's expense, with peimission and access to the Property given by Seller, which
         481                            will not be unreasonably withheld,OR
         482                        (2) Terminate this Agreement by written noticc to Seller, with all deposit monies returned to Buyer according to the terms
         483                            ofParagraph26 ofthis Agreement
         484                        If Buyer fails to respond within the time stated in Paragraph 13(BXl)(b) or falls to terminate this Agreement by written
         485                          notice to Seller within that time. Buyer will accept the Prope^ and agree to the RELEASE in Paragraph 28 of this
         486                          Agreement, and Buyer accepts the responsibility to perform the repain/improvemeats according to the tenns of the
         487                          notice provided by the municipality.
         488         2. If Seller (toies Buyer permission to make the required repairsAmprovcments, or docs not provide Buyer access before
         489            Settlement Date to make the requiredrepairs/improvements. Buyermay, within             5 DAYS,terminatethis Agreementby writ-
         490            ten noticeto Seller,with all depositmoniesreturnedto Buyeraccordingto the temis ofParagraph26 of this Agreement
         491         3. If repairs/improvements are requited and Seller fails to providea copy of the notice to Buyer as requited in this Paragraph, Seller
         492            will perform all repairs/improvements as required by the noticeat Seilei's expense. Paragraph 1S(BX3) will survive settlement
         493 16. CONDOMINIUM/PLANNED COMMUNITV (HOMEOWNER ASSOCIATIONS) NOTICE (9-16)
         494     (A) Propertyis NOT a Condominium or part ofa PlannedCommunity unlesschecked Mow.
         495         • CONDOMINIUM. The Property is a unit of a condominium that is primarily run by a unit owners' association. Section 3407 of
         496            the Uniform Condominium Act of Pennsylvania requires Seller to fiunish Buyer with a Certificate of Resale and copies of the
         497            condominiumdeclaration (other than plats and plans), the bylavra and the rules and regulationsofthe association.
         498         • PLANNED COMMUNITY (HOMEOWNER ASSOCIATION). The Property is part of a planned community as defmed by
         499            the Uniform Planned Community Act Section S407(a) of the Act requites Seller to fiimish Buyer with a copy of the declaration
         500            (other than plats and plans), the bylaws, the rules and regulations of the association, and a Certificate containing the provisions
         501            set forth in Section S407(a) of the Act
         502     (B) THE FOLLOWING APPLIES TO miTUL SALES OF PROPERTIES THAT ARE PART OF A CONDOMINIUM OR A
         503               PLANNED COMMUNITY:
         504               If this is the fnst sale of the property after creation of the conduminium or planned community (therefore a sale by the Declarant),
         505               Seller shall furnish Buyer with a Public Offering Statement no later than the date Buyer executes this Agreement Buyer may void
          506              this Agreement within IS days (if a condominium) or within 7 days (if part of a planned community) after receipt of the Public
          507              Offering Statement or any amendment to the Statement that materially and adversely afTccts Buyer. Upon Buyer declaring this
          508              Agreement void,all depositmonieswill be returnedto Buyeraccording to the termsof Paragraph 26 of this Agreement
          509        (C) THE FOLLOWING APPLIES TO RESALES OF PROPERTIES THAT ARE PART OF A CONDOMINIUM OR A PLANNED
          510               COMMUNITY:
          511               1. Within         IS     DAYSfromthe Execution Dateof thisAgreement Seller,at Seller's expense, willrequestfrom theassociation
          512                  a Certificate of Resale and any other documents necessary to enable Seller to comply with the relevant Act The Act provides
          513                  thatthe associationis requiredto providethese documentswithin 10 days of Seller's request

                                       -08


                                       JSS
          514 BnyerlnltUb:                                                                    ASR Page 9 of 13                           Seller Inititis:
                                                        ProduoodwHh ilpRxmS byUpLoglx 18070FIftaon Mil* Road.Ftasor, Mdtlgm 4S028
                     Case 18-22063-GLT Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22
dotioop signature verificatton: dDo
                                                                                                                                                          Desc
                                      Exhibit A - Agreement of Sale Page 10 of 15
    DocuSIgn Envelope ID: 34DE54F3-FBaA-4451-BA10-53B3C476104B


        515               2. Seller will promptly deliver to Buyer all docuinents received firom the association. Under theAct, Seller is not liable to Buyer
        516                    for the failure of the association to provide the Certificate in a timely manner or for any incorrect infonnation provided by the
        517                    association in the Certificate.
        518               3. The Actprovides that Buyer may declare this Agreement VOID atany time before Buyer receives theassociation documents and for
        519                  5days after receipt, OR until settlement, whichever occurs first. Buyer's notice toSeller must beinwriting; upon Buyerdeclaring this
        520                  Agreement void, alldeposit monies will bereturned toBuyer according totheterms ofParagraph 26ofthis Agreement.
        521               4. If the assocbtion has the right to buy the Property (tight of first refusal), and the association exercises that right. Seller will
        522                    reimburse Buyer for any costs incuired by Buyer for any inspections or certifications obtained according to the terms of the
        523                    Agreement, and any costs incuncdby Buyer for (1) Title search, title insurance and/or mechanics' lien insurance, or any fee for
        524                    cancellation; (2) Flood insurance, fire insurance, hazard insurance, mine subsidence insurance, or any fee for cancellation; (3)
        525                    Appraisal feesandcharges paid in advancc to mortgage lender.
        526 17. TITLES, SURVEYS AND COSTS (4-14)
        527         (A) The Property will be conveyed with good and marketable title that is insurable by a n^utable title insurance company at the regular
        528               rates. See and clear of all liens, encumbrances, and easements, excepting however the following: existing deed restrictions; his-
         529              toiic preservation restrictions or ordinances; building restrictions; ordinances; easements of roads; easements visible upon the
         530              ground; easements ofrecord;andprivileges or rightsof public servicecompanies, if any.
         531        (B)   Buyeris encouraged to obtain an owner's title insurance policy to protect Buyer. An owner's title insurance poliqr is diffetent liom
         532              a lender's title insurance policy, which will not protect Buyer fiom claims and attacks on die title. Owner's title insurance policies
         533              come in standard and enhanced versions; Buyer should consult with a dtle Insurance agent about Buyer's options. Buyer
         534              agrees to release and discharge any and all claims and losses against Broker for Buyer should Buyer neglect to obtain an owner's
         535              title insurance policy.
         536        (C)   Buyer will pay for the following: (1) Title search, title insurance and/or mechanics' lien insurance, or any fee for cancellation;
         537              (2) Flood insurance, fire insurance, hazard insurance, mine subsidence insurance, or any fee for cancellation; (3) Appraisal fees
         538              and charges paidin advanceto mortgage lender; (4) Buyer'scustomary settlement costs andaccruals.
         539        (D)   Sellerhas theright,uponrequest, to receive a freecopyof anytitleabstract for theProperty from thepartyfor whomit wasprepared.
         540        (E)   Any survey or surveys required by the title insurance company or the abstracting company for preparing an adequate legal descrip-
         541              Uon of the Property (or the correction thereoQ will be obtained and paid for by Seller. Any survey or surveys desired by Buyer or
         542              requiredby the mortgagelenderwill be obtainedand paid for by Buyer.
         543        ^     In the event of a change in Seller's financial stahis affecting Seller's ability to convey title to the Property on or before the
         544              Settlement Date, or any extension thereof. Seller shall promptly notify Buyer in writing. A change in financial status includes, but
         545              is not limited to. Seller filing bankniptcy; filing of a foreclosure lawsuit against the Property; entry of a monetary judgmentagainst
         546              Seller, notice of public tax sale affecting the Property; and Seller learning that the sale price of the Property is no longer sufficient
         547              to satisfyall liens and encumbrances against the Property.
         548        (G)   If Selleris unable to give good and marketable title that is insurable by a reputable title insurance company at the regular rates, as
         549              specified in Paragraph 17(A), Buyer may terminate this Agreement by written notice to Seller, with all deposit monies retuined to
         550              Buyer according to the terms of Paragraph 26 of this Agreement. Upon termination. Sellerwill reimburse Buyerfor any costs incurred
         551              by Buyer for any inspections or certifications obtained according to the terms of this Agreement, and for those items specified in
         552              Paragraph 17(C) items (1), (2), (3) and in Paragraph 17(E).
         553        (H) Oil, gas, mineral, orother ri^ts of this Property may have been previously conveyed or leased, and Sellers make no representation
         554            about the statusofthose rights unless indicatedelsewhere in this Agreement.
         555            • CD, Gas and Mineral Rights Addeodum (PAR Form OGM) Is attached to and made part of this Agreement
         556        (I) COAL NOTICE (Where AppHcable)
         557               THISOOCUMEhiT MAY NOT SELL, CONVEY, TRANSFER. INCLUIJB OR INSURE THBTITLE TO THE COAL AND RIGHTS OF SUPPORT UNDERNEATH
         558               the surface land described or REFERRED TO HEREIN, ANDTHE OWNER OR OWNERS OF SUCKCOAL MAY HAVETHE COMPLETE LEGAL
         559               right to REMOVE ALL SUCH COAL AND IN THAT CONNECTION, DAMAGE MAY RESULT TO THB SURFACE OF THB LAND AND ANY HOUSE.
         560               uuiLOiNO OR OTHER STRUCTURE ON OR IN SUCH LAND. (Thls notice is Set fotth in the manner provided in Section 1 of the Act of July
         561               17, I9S7, P.L. 984.) "Buyer acknowledges that he may not bo obtaining the right of protection against subsidence resulting fhim
         562             coal mining operations, and that the property described herein may be protected from damage due to mine subsidence by a private
         563             contract with the owners of the economic interests in the coal, TUs acknowledgement is made for the purpose of complying with
         564             the provisions of Section 14 of the Bituminous Mine Subsidence and the Land Conservation Act of April 27, 1966." Buyer agrees
         565             to sign the deed fh>m Seller which deedwill containthe aforesaidprovision.
         566         (J) The Propertyis not a "recreational cabin"as definedin the Pennsylvania Construction Code Act unlessotherwiseslated here:
         567
         568         (K) 1. This property is not subject to a Private Transfer Fee Obligation unless Otherwise stated here:
         569             • Private Transfer Fee Addendum (PAR Form PTF) Is attached to and made part of this Agreement.
         570             2. NoticesRegarding PrivateTransfer Fees: In Pennsylvania, PrivateTransferFees are definedandregulatedin thePrivateTransferFee
         57i                   Obliption Act (Act 1 of2011;68 Pa.C.S.§§ 8101,et. seq.),whichdefmesa PrivateTransferFeeas"a fee Uiat ispayable uponthetrans-
         572                   fer of an mterestin real property,or payable for the right to make or acceptthe transfer,if the obligation to pay the fee or chargetuns
         573                   wid) title to the property orotherwise binds subsequent owners ofpropetty, regardless ofwhether the fee orch^e is afixed amountor
         574                   is determmed as a percentage of the value of the property, the purchase price or otherconsideration given for the transfer." A Private
         575                   TransferFee must be properly tecorded to be binding,and selleramustdisclose the existenceof the fees to prospective buyers.Where
         576                   a PrivateTransfer Fee is not propertyrecordedor disclosed, the Act givescertain rightsand protections to buyers.
         577 18. MAINTENANCE AND RISK OF LOSS (1-14)
         578     (A) Seller will maintain the Property (including, but not limited to, structures, grounds, fixtures, appliances, and personal property)
         579               specifically listed in this Agreementin its presentcondition, normal wearand tear exceptcd.
                                      —OS



          580 Buverlntttoli:
                                      JSS                                           ASR Page 10 of 13                                  Seller Inltlabs.
                                                   PmSuoedwttiilpRnnSbyiipLDabi IBOTOFmoenMis Road. FnMr.MMIgm 48028
                        Case 18-22063-GLT
    doUoop signature verification:
                              ir.'fv^p/^ /ohc 'V iy
                                                      Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                                                     Desc
                                                    Exhibit A - Agreement of Sale Page 11 of 15
        DocuSign Envelope ID:340E54F3-FB8A-4451-BA10-53B3C478104B


            381        (B) Ifanypart of theProperty included inthesale Ms before settiemeDt, Seller will:
            582              1. Repair or replace thatpart of the Property before settlement, OR
            583              2. Provide promptwritten noticeto Buyerof Seller'sdecision to:
            584                      a. Credit Buyer at settlement for the fair Riarket value of the failed part of the Property, as acceptable to the mortgage lender,
            585                         if any, OR
            586                      b. Not t^ir or replace the failed partof the Property, and notcredit Buyer at settlement for the fair market value of the failed
            5S7                         part ofthe Property.
            588               3. If Seller does not repair or replace the failed part of the Property or agree to credit Buyer for its fair market value, or If Seller
            589                  falls to notify BuyerofSeller's choice, Buyer will notify Seller inwriting within        5         DAYS orbefore Settlement Date,
            590                      whichever is earlier, that Buyerwill:
            591                       a. Accept the Property andagreeto theRELEASE in Paragraph 28 of thisAgreement, OR
            592                       b. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the teims of
            593                          Paragraph26 of this Agreement
            594                       If Buyer fails to respond within the time stated in Paragraph 18(BX3) or fails to terminate this Agreement by written notice
            595                 to Sellerwithin thattime,Buyer willacceptthe Property andagreeto theRELEASE in Paragraph 28 of thisAgreement
            596        (C) Seller bears the risk of loss from fire or other casualties until settlement If any property included in this sale is destroyed and not
            597               replaced prior to settlement. Buyer will:
            598               1, Accept the Property in its thencurrent condition together withtheproceeds of anyinsurance recovciy obtainable by Seller, OR
            599               2. Terminate this Agreement by written notice to Seller, with all deposit monies returned to Buyer according to the teims of
            600                      Paragraph26 of this Agreement
            601 19. HOME WARRANTIES (1-10)
            602         At or beforesettlement, either paify may purchase a home warranty for the Property fiom a third-party vendor. Buyer and Seller under-
            603         stand that a home warranty for the Prop^ does not alter any disclosure requirements of Seller, will not cover or warrant any pre-
            604         existing defects of the Property, and will not alter, waive or extend any provisions ofthis Agreement regarding inspections or ce^-
             605        cations that Buyer has elected or waived as part of this Agreement Buyer and Sellerunderstand that a brokerwho recommends a home
             606        wananty may have a business relationship withthehomo warranfy company thatprovides a financial benefit to thebroker.
             607 20. RECORDING (9-OS)
             608        This Agreement will not be recorded in the Office of the Recorder of Deeds or in any other office or place of public record. If Buyer
             609        causes or permits thisAgreement to be recorded. Sellermayelectto treatsuchact as a default ofthisAgreement
             610 21. ASSIGNMENT (1-10)
             611        This Agreement is binding upon the patties, their heiis, personal Rpresentativcs, guardians and successors, and to the extent assignable,
             612        on the assigns of the patties hereto. Buyer will not transfer or assign this Agreement without the written consent of Seller unless oth-
             613        erwisestated in this Agreement Assignment ofthis Agreement may resultin additional transfertaxes.
             614 22. GOVERNING LAW, VENUE AND PERSONAL JURISDICTION (9-05)
             615        (A) The validity and construction of this Agreement, and the rights and duties of the parties, will be govemed in accordance with the
             616              laws ofthe Commonwealth of Pennsylvania.
             617        (B) The partiesagree that any dilute, controversy or claim arisingunderor in connection with this Agreement or its performance by either
             618            patty submittedto a court shall be filed exclusivelyby and in the state or federal courts sitting in the Commonwealth of Pennsylvania.
             619 23. FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT OF 1980 (FIRPTA) (1-17)
             620        Hie disposition of a U.S. real property interest by a foreign person (the transferor) is subject (o the Foreign Investment in Real Property
             621        Tax Act of 1980 (FIRPTA) income tax withholding. FIRPTA authorized the United States to tax foreign persons on dispositions of U.S.
             622        real property interests. This includes but is not limited to a sale or exchange, liquidation, redemption, gift, transfers, etc. Persons pur-
             623        chasing U.S. real properfy interests (transferee) fiom foreign persons, certain purchasers' agents, and settlement ofliceis are required
             624        to witi^old up to IS percent of the amount realized (special rules for foreign corporations). Withholding is intended to ensure U.S. tax-
             625        ation of gains realized on disposition of such interests. The transfereeffiuyer is the withholding agent If you are the transferee/Buyer
             626        you must find out if the transferor is a foreignperson as defined by the Act If the transferor is a foreign person and you fail to withhold,
             627        you may be held liable for the tax.
             628 24. NOTICE REGARDING CONVICTED SEX OFFENDERS (MEGAN'S LAW) (4-14)
             629        The Pennsylvania General Assembly has passed legislation (often referred to as "Megan's Law," 42 Pa.C.S. § 9791 et seq.) providing
             630        for community notification of the presence of certain convicted sex offenders. Bayers are encouraged to contact (be municipal
             631        police department or the Pennsylvania State Police for Information relating to the presence of sex offenders near a particular prop-
             632     crty, or to chock the information on the PennsylvaniaState Police Web site at www.panieganslaw.slate.pa.us.
             633 25. REPRESENTATIONS (1-10)
             634     (A) All representations, claims, advertising, promotional activities, brochures or plans of any kind made by Seller, Brokers, their
             635           licensees, employees, ofiiccrs or partners are not a part of this Agreement unless expressly incoiponited or stated in this
             636           Agreement lliis Agreement contains the whole agreement between Seller and Buyer, and there are no other terms, obligations,
             637           covenants, representations, statements or c<mditions, oral or otherwise, of any kind whatsoever concerning this sale. This
             638              Agreement will not be altcr^ amended, changed ormodified except inwriting executml by dte parties.
             639        (B) Unless Otherwise staled in this Agrwrnent, Buyer has Inspected the Property (including fixtures and any personal property
             640            specifically listed herein) before signing this Agreement or has waived the right to do so, and agrees to purchase the Property
I            641              IN ITS PRESENT CONDITION, subject to inspection contingencies elected in this Agreement. Buyer acknowledges that
i            642              Brokers, their licensees, employees, officets or partners have not made an independent examination or detcnnination of the struc-
j            643              tural soundness of the Prop^, the age or condition of the components, environmental conditions, the permitted uses, nor of con-
I            644              ditions existing in the locale where the Property is situated; nor luve they made a mechanical inspection of any of the systems con-
I            645              .tained (herein.
I
                                        —oa


                                         JSS
                    Bnv«r tnmaliA.                                                             ASR Page 11 oflS                                           Seller InlHalt:
                                                        PmduoadwinzlpFonnBliyilplagb 18070 FMomMHo Road, Frasor, Michigan 48026 wiiw.i)i»tB<ilii.(!niii                     d
                         Case 18-22063-GLT
    dotloop signatureveriricatien; dtip
                                   zonr skTy
                                               Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22                                                        Desc
                                             Exhibit A - Agreement of Sale Page 12 of 15
        DocuSign Envelope ID: 34DE54F3-FBBA-4451-BA10-S3B3C4781048


            647         (C) Anyrepairs required by thisAgreement willbe completed ina woikmanlike manner.
            <W8         (D) Bn>ket(s) have provided or may provide services toassist unrepresented patties incomplying with this Agreement.
            649 2fi. DEFAULT, TERMINATION ANDRETURN OF DEPOSITS (1-18)
            650         (A) Where Buyer temiiiiatcs this Agreement pursuant to any right granted by this Agreement, Buyer will be entitled to a return of all
            651             deposit monies paid on account of Purchase Price pursuant to the terms of Paragisph 26(B), and this Agreement will be VOID.
            652             Termination of thisAgreement may occur foro&er reasons giving rise toclaims byBuyer and/or &llerforthedeposit monies.
            653         (B) Regardless of the apparent entitlement to deposit monies, Pennsylvania law docs not allow a Broker holding deposit monies to
            654             determine who is entitled tothedeposit monies when settlement does notoccur. Broker canonly release thedeposit monies;
            655             1. If this Agreement is terminated prior to settlement and there is no dispute over entitlement to the deposit monies. A written
            656                 agreement signed byboth patties is evidence that there isnodispute regarding deposit monies.
            657             2. If, after Broker has received deposit monies. Broker receives a written agnxment diat is signed by Buyer and Seller, directing
            658                  Brokerhow to distributesome or all ofthe deposit monies.
            659               3. According to the letmsofa final order of court.
             660            4. Accotding to Ihe terms of a prior written agreement between Buyer and Seller that directs the Broker how to distribute the
             661                deposit monies ifthere isa dispute between theparties that isnot resolved. (See Paiagiaph 26(C))
             662        (C) Buyer and Seller agree that ifthere bo dispute over the entitlement todeposit monies that isunresolved           1          days(180ifnot
             663            specified) after the SetUement Dale slated in Paragraph 4(A) (or any written extensions thereol) or following termination of the
             664            Agreement, whichever is earlier, then the Broker holding the deposit monies will, within 30 days of receipt of Buyer's written
             665            request, distribute the deposit monies to Buyer unless the Broker is inreceipt of verifiable written notice that the dispute is Ihe sub-
             666            ject of litigation or mediatioa If Broker has received verifiable written notice of litigation or mediation prior to the receipt of Buyer's
             667            request for distribution. Broker will continue to hold the deposit monies until receipt of a written distribution agreement between
             668            Buyer and Seller or a final court order. Buyer and Seller are advised to initiate litigation or mediation for any portion of Ihe deposit
             669            monies prior to any distribution made by Broker pursuant to this paragraph. Buyer and Seller agree that the distribution of deposit
             670            monies based upon the passage of time does not legally determme entitlement to deposit monies, and that tiie patties maintain their
             671               legal rights to pursue litigation evenaftera distribution ismade.
             672        (D) Buyer and Seller agree that a Broker who holds or distributes deposit monies pursuant to the terms of Paragraph 26 or Pennsylvania
             673            law will not be liable. Buyer and Seller agree that if any Broker or affiliated licensee is named in litigation regarding deposit
             674            monies, the attorneys' fees and costs ofthe Brokef(s) and licensee(s) will bepaid bythe party naming them inlitigation.
             675        (E) Seller has Ihe option ofretaming allsums paid byBuyer, including the deposit monies, should Buyer
             676               1. Failto makeanyadditional payments as specified in Paragrapb 2, OR
             677               2. Furnish false or incomplete information to Seller, Broker(s), or any other party identified in this Agreement concerning Buyer's
             678                  legalor financialstatus, OR
             679               3. Violateor fail to ftilGll and performany other termsor conditionsof this Agreement
             680         (F) Unless otherwise checkcd in Paragrapb 2<(G), SeUer may elect toretain those sums paid byBuyer, including deposit monies;
             681               I. On accountofpurchoseprice, OR
             682               2. As moniesto be appliedto Seller's damages,OR
             683               3. As liquidated damagesfor such default
             684         (0) •      SELLER IS UMTTED TO RETAINING SUMS PAID BY BUYER, INCLUDING DEPOSIT MONIES, AS UQUIDATED
             685                    DAMAGES.
             686         (H) If Seller retains all sums paid by Buyer, including deposit monies, as liquidated damages pursuant to Paragraph 26(F) or (O), Buyer
             687             and Seller are releasedfiom fuither liabilityor obligationand tiiisAgreementis VOID.
             688         (I) Brokersand licensees are not responsible for unpaiddeposits.
             689 27. MEDIATION (1-10)
             690         Buyer and Seller will submit all disputes or claims that arise fiom this Agreement, including disputes and claims over deposit monies,
              691        to mediation. Mediation will be conducted in accordance with the Rules and Procedures of the Home Sellers/Home Buyera Dispute
              692        Resolution System, unless it is not available, in which case Buyer and Seller will mediate according to Uie terms of the mediation sys-
              693        tem ofTered or endorsed by Ihe local Association of Realtors®. Mediation fees, contained in the mediator's fee schedule, will be divided
              694        equally among the parties and will be paidbefore Ihe mediation confereoce. This mediation process must be concluded before any party
              695        to the dispute may initiate legal proceedings in any courtroom, with the exception of filing a summons if it is necess^ to slop any
              696        statute of limitations fiom expiring. Any agreement reached through mediation and signed by the parties will be binding. Any agree-
              697        mentto mediate disputes or claimsarisingfiom tiiisAgreement will survive seltiement
              698 28, RELEASE (9-05)
              699        Buyer releases, quit claims and forever discharges SELLER, ALL BROKERS, their LICENSEES, EMPLOYEES and any OFFl-
              700        CER or PARTNER of any one of them and any other PERSON, FIRM or CORPORATION who may be liable by or through
i             701        them, from any and all claims, losses or demands, including, but not limited to, personal injuiy and property damage and all of Ihe
              702        consequences thereof whether known or not, which may arise fiom the presence of termites or other wood-boring insects, radon, Icad-
              703        based paint hazards, mold, fimgi orindoor air quality, environmental haza^, any defects in tiie individual on-lot sewage disposal system
I             704        or deficiencies in Ihe on-site water service system, or any defects or conditions on die Property. Should Seller be in default under the
;             70S        terms of this Agreement or in violation of any Seller disclosure law or regulation, this release does not deprive Buyerof any right to pur-
              706        sue any remediesthat may be availableunder law or equity.This releasewill survivesettlement
              707 29. REAL ESTATE RECOVERY FUND (1-18)
              708         A Real Estate Recoveiy Fund exists to reimburse any persons who have obtained a final civil judgment against a Pennsylvania real
              709         estate licensee (or a licensee's affiliates) owing to finu4 misrepresentation, or deceit in a real estate transaction and who have been
              710        unable to collect the judgment after existing all legal and eqwiable rentes. For complete details about the Fund, call (717) 783-
i             711        3658.           0,
              712 Buyer lottiab:          JSS                                                 ASR P»ge 12 of 13                           SeUerInitials:.
                                                      Pniduead •riAilpFonrA by ii|)Losix taOTO nvien Mik) RokI, Fraaw, MUtlgan
                     Case 18-22063-GLT Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22
dotloop signature verification:ilii().uv'Mp«K /Ot il--.'My
                                                                                                                                                       Desc
                                      Exhibit A - Agreement of Sale Page 13 of 15
    DocuSfgn Envelope 10:340E54F3-FB8A-4451-BA10^3B3C478104B


        713 30.     COMMUNICATIONS WITH BUYER ANO/OR SELLER (1-10)
        714         (A) If Buyeris obtaining moitgage financing. Buyershall promptly deliver to Brokerfor Buyer, if any, a c<vy of all Loan Estiinate(s)
         715            and ClosingDisclosiiie(8) upon receipt.
         716        (B) Wherever this Agreement contains a provision that requires or allows communication/deliveiy to a Buyer, that provision shall be
         717            satisfied by communicatiott/delivciy to the Broker for Buyer, if any, except for documents required to be delivered pursuant to
         718              Paraeraph 16. If there is no Broker for Buyer, those provisions nuy be satisfied only by communication/deliveiy being made
         719              directly to the Buyer, unless otherwise agreed to by thepatties. Wherever this Agreement contains a provision that requires or allows
         720              communication/delivety to a Seller, that provision shall be satisfied by communication/delivciy to the Broker for Seller, if any. If
         721               there is no Brokerfor Seller, those provisions may be satisfied only by communication/deliveiy being made directly to the Seller,
         722           unless otherwise agreed to by the parties.
         723 31.    HEADINGS (4-14)
         724        Thesection and paragraph headings in this Agreement are for convenience only and are not intended to indicate all of the matter in the
         725        sections which follow Ihem. They shall have noeffect whatsoever indeteiraining therights, obligations orintent ofthe parties.
         726 32. SPECLVL CLAUSES (1-10)
         727        (A) The following are attached to and madepart of this Agreementif checked:
         728            •   Sale & Settlementof Other PropertyContingency Addendum (PAR Foiin SSP)
         729              •      Sale & Settlement ofOther Property Contingency with Right toContinue Marketing Addendum (PAR Form SSPCM)
         730              •      Sale & Settlement of Other Property Contingency withTimed Kickout Addendum (PAR Form SSPTKO)
         731              •      Settlement of OtherProperty Contingency Addculum (PARFoimSOP)
         732              •      Appraisal Contingency Addendum (PARFormACA)
         733              •      ShortSale Addendum(PAR Form SHS)
         734              n
         735              •
         736              •
         737         (B) Addtaonal Terms:
         738
         739
         740
         741
         742
         743 BuyerandSelleracknowledge receipt of a copyof thisAgreement at thetimeof signing.
         744 This Agreement nuy be executed in one or more connterparts, each of which shall be deemed to be an original and which counterparts
         745 together shall constitute oneandthesameAgreement of theParties.

         746 notice to PARTIES: WHEN SIGNED, THIS AGREEMENT IS A BINDING CONTRACT. Parties to this transaction are advised
         747 to consulta Pennsylvania real estateattonieybeforesigningif theydesirelegaladvice.

         748 Return of this Agreement, and any addenda and amendments, including return by electronic transmission, bearing the signatures
         749 ofall patties,constitutes accq>taoce by the parties.

         750                         Buyer hasreceived theConsumer Notice asadopted bytheState Real Estate Commission at 49Pa.Code §35.336.
          751                        Buyerhas received a statement of Buyer'sestimated closing costsbefore signing thisAgreement.

          752                        Buyer has received the Deposit Money Notice (for cooperative sales when Broker for Seller is holding deposit money)
          753                        beforesigning this Agreement

                                     Buyer has received the Lead-Based Paint Hazards Disclosure, which is attached to this Agreement of Sale. Buyer has
                                                         ProtectYow Familyfrom Lead in YourHome (for properties built prior to 1978).
                                                                 or                                                                       10/17/2018
          756 BUYER


          757 BUYER                                                                                                                DATE


          758 BUYER                                                                                                                DATE

          759 Sellerhasreceived the Consumer Notice as adopted by theStateReal EstateCommission at 49 Pa.Code§ 35.336.
          760 Seller has received a i
                                                                                     dotkH»pvertned
                                                                                     U/03/186:1«PM EOT
          761 SELLER                                                                 A1j9^AUPCUU0-<»AHE                            DATE
                    Nat!
                    V

          762 SELLER,                                                                                                              DATE


          763 SELLER                                                                                                               DATE


                                                                                                 ASR Page 13 of 13
                                                         ProduoadwtmzlpFonnSbyzlpLoglx 18070 FlftiMnMlo Road, Frasar. Michigan 4aQ26                    7301BullCTSt
                    Case 18-22063-GLT Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22
dolloop signature verification: (Itlp.us/Mp/K-ZOHI-Skiy                                                                            Desc
                                     Exhibit A - Agreement of Sale Page 14 of 15




                                                                      "AS IS, WHERE IS"
                                                                        ADDENDUM TO
                                                                    AGREEMENT OF SALE



                          SELLER: Natalie Lutz Cardiello, Trustee for the Bankruptcy Estate ofDONALDjJ. ROMERO

                                                                                and

                          BUYER:             401 Center. LLC (Joaeph Shebetleh)                                       !
                          PROPERTY: 7301 BUTLER ST., PITTSBURGH, PA 15206 ("Property")
                                                                                                                      1




                          THIS ADDENDUM is attached to and made a part of the agreement ofsale between the above
                          referenced parties .dated October. 24, 2018                  ("Agreement").

                          Buyer(s) Is/are purchasing the Property in "as is, where is," condition, witiiout any warranties ofany Icind,
                          including warranties of marlcetability, habitabilily, merchantability or fitness for a particular use. The
                          Property will be conveyed by "SPECIAL WARRANTY" deed. No evidence of title, title insurance
                          policy or abstract oftitlewill be provided by tlie Seller.

                          Buyer(s) will HOLD HARMLESS Seller, the real estate companies and their respective, agents as to the
                          condition of the Property and its systems. Buyer{s) acknowledge(s) that he/she/they have thoroughly
                          Inspected and examined this Property and are not relying on any statements of the Seller or her
                          representatives as to the condition ofthe Property Including any latent defects. Seller has'; no obligation to
                          make any repairs or renovations to the Property as a requirement of lender and/or the local building
                          inspector or the failure ofany system prior to closing. Buyer(s) is/are responsible for Ejny and all costs,
                         associated with a required land and/or building inspection and/or dye lest, for turning oniand offutilities,
                         and for paying the utility charges ifrequired for any such inspection ordye test.          •
                          Buyer shall deposit             Five Thousand PollflrB $s.nof>.nn                           !       with the
                         Seller as hand money, payable to "Natalie Lutz Cardiello, Trustee" at 107 Huron Drive, Carnegie, PA
                         15106. Except as set forth below, hand money Is non-refundable and will be used by the peller to pay for
                         advertising and other costs associated with the sale of the Property. Hand money shall be returned to
                         Buyer only in the eyent that a higher or better offer is made and the Property sold to sonieone other than
                         Buyer for an amount which is greater than or equal to the purchase price set forth in this Agreement.
                         Buyer shall have ten (10) days from the date ofthis Agreement to perform any inspections or to complete
                         any other due diligence he/she/they wish to perform in conncction with the purchase ofthe Property
                         during which period. Buyer may request a refund ofthe hand money. Once the ten (10) day period has
                         elapsed, the hand money is non-refundable, except as otherwise stated herein. It is understood that this
                         entire Agreement is subject to approval by the United Stales Bankruptcy Court for the Western District of
                         Pennsylvania. Any offer to purchase accepted by the Seller will only commit the Seller to file a motion
                         with the Bankruptcy.Court for approval of the sale to the prospective Buyer, at which time of hearing in
                         open court the Bankruptcy Court will solicit high and/or better offers. However, should unforeseen
                         circumstances arise and the Seller determines not to proceed witli the sale, the Seller may withdraw such
                         motion and return Buyer's hand money, ifappropriate, in accordance with the preceding pvagraph.
                     Case 18-22063-GLT Doc 34-1 Filed 11/05/18 Entered 11/05/18 17:42:22
(Jotloop signature verification: rtcl().us'Mp/l /OH!;-SkTy                                                                                    Desc
                                      Exhibit A - Agreement of Sale Page 15 of 15




                            Closing shall occur on or before ten days from the date the Order of Sale becomes final and
                            nonappealable, or at such other time as may be acceptable to the Seller's counscl, with all such payments
                            to be via certified check, cashicr's check, orsuch other forms ofassured and guaranteed payment asmay
                            be acceptableto the Seller's counsel.

                            By signing this Addendum, Buyer certifies that he/she/they have no relationship whh the
                            Debtor(s)/current owner(s) of the Property and, if Buyer Is corporation, partnership, or other legal entity,
                            that no officer, director, member, shareholder, partner, etc. has a relationship with the pebtor(s)/current
                            owner(s)ofthe Property.                                                                   ;

                            Tills Addendum shall be construed under Pennsylvania law. Any disputes arising heVeunder shall be
                            settled by the United States Bankruptcy Court forthe Western District of Pennsylvania.

                            The terms ofthis Addendum shall control and any language in the main body ofthe Agreement which is
                            inconsistent orconflicts with the language ofthis Addendum shall be null and void.        I


                            Witness                                                     uvur

                                                                                            Hoi CpvCfen^^d.
                            Witness                                  Date             Buyer                                            Date

                                                                                                                          (iottoop verified
                                                                                                                          n/oine 6:16PM eot
                                                                                                                          QK7U.TVOD-HB6B-OW9S

                            Witness                                  Date             Bankruptcy Trustee, Seller                       Date
